DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 16-24, in the reply filed on 4/28/2022 is acknowledged.
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.
Claim Objections
Claims 17-19, 21 and 22 are objected to because of the following informalities:  in each claims 17-19, in the preamble, “at least one of:” should read --at least one of the following is true:--, or similar language; in each of claims 21 and 22, “at least one of” should read --at least one of the following is true:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbinelli (US2014/0007415A1).
Corbinelli discloses the claimed subject matter as follows:
Claim 16. A positioning and clamping device (41 with 42 and 61) for positioning and clamping at least one wire end (11’a, 11’b, 11’c, 11’d) for further processing during production of a machine element (10) of an electric machine, the positioning and clamping device being movable relative to the machine element from which the at least one wire end protrudes and comprising: 
a capturing device (41 with 42) configured to capture and position the at least one wire end, wherein the capturing device has at least one oblique guide (see lower edge of recesses 40, 40’ in Fig. 5, showing a flared opening) for the relative positioning of the at least one wire end, 
wherein the capturing device has a first element (41) with a first recess (40) and a second element (42) with a second recess (40’), 
wherein the first and second elements can be moved (rotated) relative to each other, 
wherein the first and second recesses overlap each other at least partially (see Figs. 2a, 3a, 5, 6) in such a way that the at least one wire end can be received within the recesses and rims of the recesses move closer towards or apart from each other during the relative movement of the first and second elements, wherein at least one rim at at least one of the recesses extends at least partially obliquely (see Fig. 2a and 3a; edges W1 and W1’ are oblique relative to a radial line bisecting the slot 40).
Claim 17. The positioning and clamping device according to claim 16, wherein:
one first oblique guide (W2), which extends in the circumferential direction of the positioning and clamping device and in a radial direction, and another oblique guide (W1), which extends in an axial direction and in a radial direction, are provided (surface W2 extends in the axial and circumferential direction, and also has an oblique lower portion extending in the radial direction; surface W1 extends in the radial and axial direction, and also has an oblique lower portion extending in the circumferential direction).
Claim 18. The positioning and clamping device according to claim 16, wherein: 
opposite rims of one or at least one of the recesses form a funnel-shaped oblique insertion region (see in Figs. 5 and 6 the flared lower opening of recesses 40 and 40’).
Claim 19. The positioning and clamping device according to claim 16, wherein: 
at least one of the first or the second element are configured as a disk or annular disk or as a disk segment or annular disk segment (see Fig. 2).
Claim 20. The positioning and clamping device according to claim 16, wherein the capturing device is configured as a single-item device for handling one wire end or one wire end pair or as a multiple-item device for simultaneously handling a plurality of wire ends or a plurality of wire end pairs (see Fig. 2).
Claim 21. The positioning and clamping device according to claim 16, wherein: the capturing device is configured for fixing and clamping the at least one wire end.
Claim 22. The positioning and clamping device according to claim 21, wherein: the fixing and clamping device has a fixing and clamping member (61), which is movable relative to the capturing device, for fixing and clamping the at least one wire end between the capturing device and the fixing and clamping member.
Claim 23. A production device for producing a machine element of an electric machine, comprising a positioning and clamping device according to claim 16, and a machining device (30) configured to process the at least one clamped wire end.
Claim 24. The production device according to claim 23 wherein the machining device comprises a welding device (30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729